DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the RCE filed 23 August 2022. 
Claims 1 and 11 were amended 23 August 2022. 
Claims 1-20 are currently pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 August 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-9, 11, 13-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar (US 2007/0130287 A1)  in view of Gazula (US 20110106557 A1) and further in view of Boubion (US 2008/0170689 A1).

CLAIM 1-
Kumar teaches the limitations of: 
receiving, at a patient device associated with a patient, a signal transmitted from at least one diagnostic device (Kumar teaches that the patient device that receives data from a diagnostic device (patient computing device 110, Fig. 1, par. 74 “handheld devices”) and (one or more patient medical device 102 encompasses one or more diagnostic devices, Fig. 1, par. 69) and (device manager on the patient computing device 110 communicates with the medical devices par. 73-74) 
generating, by the patient device, diagnostic information based on the received signal (Kumar teaches a patient computing device analyzes and interprets the medical data, par. 77)
encrypting, by the patient device, the diagnostic information (Kumar teaches collected data is encrypted prior to transmission, par. 78)
establishing communication over a network between the patient device and a remote server (Kumar teaches engine manages communication of data between the patient and provider devices, par. 83-85; the devices and engine are connected to a network to allow for real-time streaming of inter alia, physiological, textual, audio and video data, par. 69; and includes connection of multiple patient-side devices, provider-side devices and engines/central servers, par. 71 – connection via a network implies that the server is remote)
establishing communication over the network between the patient device and a video conferencing server ( Kumar teaches network processor manages streaming of real-time video and audio, par. 81, 83-84, and as noted above with reference to par. 71, the network includes multiple configurations that includes multiple engines/servers)
And transmitting, by the patient device, the encrypted diagnostic information to the remote server (Kumar teaches data is transmitted to remote providers, par. 78, 85)

Kumar does not explicitly teach, however Gazula teaches: 
establishing a video conferencing session on the video conferencing platform (iHAS system includes the technology platform of running scripts that provide the information (i.e., video) (para [0082])) via the video conferencing server in communication with the patient device (Gazula teaches iHAS® approach for providing real-time virtual face-to-face encounter that provides medical records and audio-video encounter and includes security standards e.g., HIPAA compliance and data encryption “required for secure virtual face-to-face encounters”  [0021] [0024] and the iHAS® is applicable on a client such as a desktop, laptop, PDA or cell phone [0030]; the iHAS® framework that enables real-time virtual face-to-face collaborative encounters [0037] includes a “Media server (Audio/Video)” dedicated for audio streaming, video conference and recording)
Encrypting and transmitting, by the patient device, first voice and video signals generated during the video conferencing session to the video conferencing server (Gazula teaches the iHAS system that provides medical records and audio-video encounter and includes security standards e.g., HIPAA compliance and data encryption “required for secure virtual face-to-face encounters”  [0021] [0024], the iHAS® architecture that meets all necessary security, regulatory and compliance requirements to maintain participant’s privacy and data/information security is depicted in Fig. 3 to  include HTTPS protocol [0038] which is transmitted and received)
Receiving and decrypting, by the patient device, encrypted second voice and video signals generated during the video conferencing session from the video conferencing server (Gazula teaches the iHAS system that provides medical records and audio-video encounter and includes security standards e.g., HIPAA compliance and data encryption “required for secure virtual face-to-face encounters”  [0021] [0024], the iHAS® architecture that meets all necessary security, regulatory and compliance requirements to maintain participant’s privacy and data/information security is depicted in Fig. 3 to  include HTTPS protocol [0038] which is transmitted and received)

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have applied the teachings of the iHAS® framework of Gazula that includes a dedicated video conferencing server and encrypt the voice/audio and video signals using an HTTPS protocol method in the system of Kumar, so as to meet all necessary security, regulatory and compliance requirements to maintain participant’s privacy and data/information security (Gazula in [0038]) which are explicitly described as “required for secure virtual face-to-face encounters” by Gazula in [0024]. 

Kumar in view of Gazula do not explicitly teach that the platform is stored locally on the patient device however Boubion teaches: 
receiving, by the patient device, a video conferencing platform from a content manager server separate from the video conferencing server, the video conferencing platform being stored locally on the patient device (The communication between the encryption engine on the server and NOC to the endpoints involves a convergence of platforms between GSM, PSTN, and VoIP platforms. To store the protected encryption keys, the endpoints have technology of the present invention together with protected storage mechanisms such as TPM included in many Personal Computer (PC) or non-PC platforms (para [0072]) and paragraph 81 describes how this secure channel may be through video conferencing)

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have applied the teachings of Kumar in view of Gazula and adding the storing the encrypted data on the PC platform of Boubion with the motivation of creating a security application that can be a stand-alone application, such as contained on a memory device to facilitate security in an electronic communication (para [0009])). 


CLAIM 3-
Kumar in view of Gazula and further in view of Boubion teaches the limitations of claim 1. Regarding claim 3, Gazula further teaches:
wherein the first voice and video signals  are encrypted using a hypertext transfer protocol secure method (Gazula teaches that the audio and video streaming are stored which are in compliance with the HTTP framework shown in Figure 3,  para [0034, 0038]))

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have applied the teachings of the iHAS® framework of Gazula that includes a dedicated video conferencing server and encrypt the voice/audio and video signals using an HTTPS protocol method in the system of Kumar, so as to meet all necessary security, regulatory and compliance requirements to maintain participant’s privacy and data/information security (Gazula in [0038]) which are explicitly described as “required for secure virtual face-to-face encounters” by Gazula in [0024]. 

CLAIM 4-
Kumar in view of Gazula teaches the limitations of claim 1. Regarding claim 4, Gazula further teaches:
Wherein the second voice and video signals are encrypted using a hypertext transfer protocol secure method  (Gazula teaches that the mutiple audio and video streamings are stored which are in compliance with the HTTP framework shown in Figure 3,  para [0034, 0038]))

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have applied the teachings of the iHAS® framework of Gazula that includes a dedicated video conferencing server and encrypt the voice/audio and video signals using an HTTPS protocol method in the system of Kumar, so as to meet all necessary security, regulatory and compliance requirements to maintain participant’s privacy and data/information security (Gazula in [0038]) which are explicitly described as “required for secure virtual face-to-face encounters” by Gazula in [0024]. 

CLAIM 6-
Kumar in view of Gazula further in view of Boubion teaches the limitations of claim 1. Regarding claim 6, Gazula further teaches:
Wherein encrypting the diagnostic information comprises encryption using a hypertext transfer protocol secure method (Gazula teaches that EMR data including diagnosis information may be added to this framework (para [0032, [0038], Figure 3, claims 8-9)

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have applied the teachings of the iHAS® framework of Gazula that includes a dedicated video conferencing server and encrypt the voice/audio and video signals using an HTTPS protocol method in the system of Kumar, so as to meet all necessary security, regulatory and compliance requirements to maintain participant’s privacy and data/information security (Gazula in [0038]) which are explicitly described as “required for secure virtual face-to-face encounters” by Gazula in [0024]. 

Regarding claim 5 and significantly similar claim 15, modified Kumar discloses all the limitations of claim 1, Kumar further teaches concurrently conducting the video conferencing session while transmitting the encrypted diagnostic information to the remote server (physiological data and audio/video data are both synchronously transmitted in real-time, par. 81, thereby transmitted simultaneously).

Regarding claim 7 and significantly similar claim 18, modified Kumar discloses all the limitations of claim 1, Kumar further teaches that the diagnostic device is a spirometer, a blood pressure monitor, a pulse oximeter, or an electrocardiograph (par. 205, 212, 215).

Regarding claim 8 and significantly similar 19, modified Kumar discloses all the limitations of claim 1, Kumar further teaches that the patient device is a personal computer, a tablet computer, a personal data assistant or a cellular telephone (patient computing device may be a computer, PDA, pocket-PC, or wireless telephone, par. 74)

CLAIM 13-
Kumar in view of Gazula further in view of Boubion teaches the limitations of claim 11. Regarding claim 13, Gazula further teaches:
Wherein the video conferencing session is conducted in a Health Insurance Portability and Accountability Act of 1996 (HIPAA) compliant encrypted environment (The programming scripts collect and store all the user activities, including that on accessed information from the system in order to be compliant with regulations (e.g. HIPAA). Data/records/content ("Information") captured include input from the users through ihasRemote and a programming script that sends the information to ihasClinic and vise-a-versa (para [0031]))

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have applied the teachings of the iHAS® framework of Gazula that includes a dedicated video conferencing server and encrypt the voice/audio and video signals using an HIPAA protocol method in the system of Kumar, so as to meet all necessary security, regulatory and compliance requirements to maintain participant’s privacy and data/information security (Gazula in [0038]) which are explicitly described as “required for secure virtual face-to-face encounters” by Gazula in [0024]. 

CLAIM 16-
Kumar in view of Gazula further in view of Boubion teaches the limitations of claim 11. Regarding claim 16, Kumar further teaches:
wherein the signal from the at least one diagnostic device is transmitted to the patient device via one of a wireless connection and a wired connection (For simplicity, the discussion will proceed with description of a system having a single patient-side and provider-side device. The patient-side device is located with the patient/client and gathers physiological data from the patient/client. The patient-side device can include, for example, a medical and/or biofeedback device that communicates through a serial, parallel, wireless, or customized interface (para [0013]))

CLAIM 11-
Claim 11 is significantly similar to claim 1 and is rejected upon the same prior art as claim 1. 

CLAIM 14-
Claim 14 is significantly similar to claims 3 and 4 and is rejected upon the same prior art as claims 3 and 4. 

CLAIM 17-
Claim 17 is significantly similar to claim 6 and is rejected upon the same prior art as claim 6. 


Claims 2, 10, 12, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar (US 2007/0130287 A1)  in view of Gazula (US 20110106557 A1) and further in view of Boubion (US 2008/0170689 A1) and further in view of Rapaport (US 20100205541 A1).

CLAIM 2- 
Kumar in view of Gazula further in view of Boubion teaches the limitations of claim 1. Regarding claim 2, Kumar in view of Gazula fail to teach, however Rapaport teaches: 
Wherein the video conferencing server is comprised in a plurality of geographically distributed video conferencing servers (Rapaport teaches real-time video conferencing ([0026], [0031]) comprised in a plurality of geographical distributed video conferencing servers ([0063], “networked server cloud 150 […] within cloud 150, one or more servers […] the cloud 150 may include geographically distributed and separately powered data centers having fully or partial overlapping service capabilities”)

Considering that the system of Kumar is providing medical care, a person of ordinary skill in the art at the time of the invention would have recognized the need to provide reliable and uninterrupted service in the event of power loss or surge of users. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention, to have modified the video conferencing server of Kumar in view of Gazula and further in view of Boubion to comprise a plurality of geographical distributed and separately powered video conferencing servers with fully or partial overlapping service capabilities, to ensure reliable real-time video conferencing, in the event of power outages or surge of users.


CLAIM 10- 
Kumar in view of Gazula further in view of Boubion teaches the limitations of claim 1. Regarding claim 10, Kumar in view of Gazula fail to teach, however Rapaport teaches: 
Wherein the remote server is separate from the video conferencing server and the content manager server (Rapaport teaches real-time video conferencing ([0026], [0031]) comprised in a plurality of geographical distributed video conferencing servers ([0063]), and remote servers (para [0029]))

Considering that the system of Kumar is providing medical care, a person of ordinary skill in the art at the time of the invention would have recognized the need to provide reliable and uninterrupted service in the event of power loss or surge of users. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention, to have modified the video conferencing server of Kumar in view of Gazula and further in view of Boubion to comprise a plurality of geographical distributed and separately powered video conferencing servers and remote servers with fully or partial overlapping service capabilities, to ensure reliable real-time video conferencing, in the event of power outages or surge of users.

CLAIM 12-
Claim 12 is significantly similar to claim 2 and is rejected upon the same prior art as claim 2. 

CLAIM 20-
Claim 20 is significantly similar to claim 10 and is rejected upon the same prior art as claim 10. 



Response to Arguments
The arguments filed 23 August 2022 have been fully considered. 
The arguments pertaining to the 112(a) and 112(b) rejection are persuasive. Applicant has sufficiently amended what is meant by the video conferencing platform in regards to the video conferencing server in the claims. The 112(a) and 112(b) rejections have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 and 11 and their dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly introduced reference of Boubio teaches that the security application is stored locally on the device to ensure secure video conferencing communications. 
 The addition of the video conferencing platform relating to the server is different than the referenced patent in the double patenting rejection and it has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626